DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The term “serving” in claims 1, 5, and 9 is a relative term which renders the claim indefinite. The term “serving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indication in the specification that “For protein bars, a single serving would be in the range of 50 g to 80 g of total product. One serving of beverages, premade or after the consumer adds liquid, generally would be between 4 to 16 fluid ounces” ([0014]) is insufficient to distinctly limit the size of a serving for all types of “nutrition products” as claimed. The claimed component concentrations that are all in relation to an amount of component “per serving” are all consequently indefinite in that there is no clear and specific reference amount to determine the claimed amount of component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherwood et al. (U.S. 2008/0050498 A1) in view of Prakash et al. (U.S. 2007/0116832 A1).
Regarding claim 1, Sherwood et al. discloses a nutrition product ([0003]) comprising about:
9-60 g/serving protein (specifically, about 0.01-15% by weight, where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 6.8% for a beverage comprising 16 g in 8 fluid ounces) ([0042]),
potassium ([0064]),
dextrin ([0029]),
about 5-50 mg/serving acesulfame potassium (specifically, 0.37 g acesulfame-K in 3,917 g beverage, or 0.0094% or 2.78 mg/fluid oz., where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 22.24 mg/serving for a beverage comprising 8 fluid ounces) ([0067], [0115]), and
about 20-300 mg/serving sucralose (specifically, 0.46 g acesulfame-K in 3,917 g beverage, or 0.0117% or 3.46 mg/fluid oz., where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 27.68 mg/serving for a beverage comprising 8 fluid ounces) ([0067], [0115]).
Sherwood et al. does not specifically disclose the potassium as being in an amount per serving that provides about 400-1000 mg elemental potassium per serving or the dextrin as being water-soluble and present in an amount of about 2-15 g/serving.
However, Prakash et al. discloses a functional sweetener composition ([0009]) comprising a mineral ([0018]) that may be potassium ([0021]) and suggests that the mineral concentration in such a composition must be tailored according to the consumer ([0027]). Prakash et al. further teaches that the recommended daily allowance of potassium for an adult is 4.7 g ([0027], Table).
It would have been obvious to one having ordinary skill in the art to add a potassium compound to the composition of Sherwood et al. in an amount per serving that provides about 400-1000 mg elemental potassium per serving. Since Sherwood et al. does not provide specific instruction regarding a suitable mineral concentration, a practitioner would be motivated to consult Prakash et al. for addition teaching. Since Prakash et al. indicates that the recommended daily allowance of potassium is 4.7 g ([0027], Table) and further suggests that the amount of mineral in such a composition should be adjusted as necessary according to the consumer, any amount of potassium per serving up to at least 4.7 g is considered obvious to a skilled practitioner, which renders the claimed range of about 400-1000 mg/serving obvious.
As for the solubility of the dextrin, Sherwood et al. indicates that the composition is prepared via mixing the ingredients in water ([0071]). The incorporation of water-soluble dextrin would be obvious in order to ensure the dextrin dissolved in the water upon preparation of the beverage composition.
As for the concentration of the dextrin, Sherwood et al. teaches that fiber “must be experimentally determined for each beverage formula, and may need to be adjusted from one batch to the next” ([0029]). As such, any fiber concentration is considered obvious to a skilled practitioner, since suitable concentrations would be experimentally determined and would be based at least in part on the desired fiber content in the composition. The claimed range of about 2-15 g/serving dextrin would thus be obvious to a skilled practitioner.
As for claim 2, Prakash et al. disclose that the potassium may be in any form ([0023]) and further discloses the addition of potassium gluconate ([0093]), which renders the addition of potassium in the form of potassium gluconate obvious.
As for claim 3, Sherwood et al. discloses the product as being a protein powder ([0003]).
As for claim 4, Sherwood et al. discloses the product as having no added sugar ([0067], where sucrose is taught as being optional).
Regarding claim 5, Sherwood et al. discloses a nutrition product ([0003]) comprising about:
9-60 g/serving protein (specifically, about 0.01-15% by weight, where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 6.8% for a beverage comprising 16 g in 8 fluid ounces) ([0042]),
potassium ([0064]),
dextrin ([0029]),
a sugar, present in an amount of less than about 12 g/serving ([0067], where the indication that sucrose is optional effectively discloses a range of concentrations from 0 g/serving to some higher amount, which overlaps the claimed range),
stevia in an amount of about 0.35% ([0067]),
about 5-50 mg/serving acesulfame potassium (specifically, 0.37 g acesulfame-K in 3,917 g beverage, or 0.0094% or 2.78 mg/fluid oz., where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 22.24 mg/serving for a beverage comprising 8 fluid ounces) ([0067], [0115]), and
about 20-300 mg/serving sucralose (specifically, 0.46 g acesulfame-K in 3,917 g beverage, or 0.0117% or 3.46 mg/fluid oz., where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 27.68 mg/serving for a beverage comprising 8 fluid ounces) ([0067], [0115]).
Sherwood et al. does not specifically disclose the potassium as being in an amount per serving that provides about 400-1000 mg elemental potassium per serving, the dextrin as being water-soluble and present in an amount of about 2-15 g/serving, or the stevia as being present in the claimed amount.
However, Prakash et al. discloses a functional sweetener composition ([0009]) comprising a mineral ([0018]) that may be potassium ([0021]) and suggests that the mineral concentration in such a composition must be tailored according to the consumer ([0027]). Prakash et al. further teaches that the recommended daily allowance of potassium for an adult is 4.7 g ([0027], Table).
It would have been obvious to one having ordinary skill in the art to add a potassium compound to the composition of Sherwood et al. in an amount per serving that provides about 400-1000 mg elemental potassium per serving. Since Sherwood et al. does not provide specific instruction regarding a suitable mineral concentration, a practitioner would be motivated to consult Prakash et al. for addition teaching. Since Prakash et al. indicates that the recommended daily allowance of potassium is 4.7 g ([0027], Table) and further suggests that the amount of mineral in such a composition should be adjusted as necessary according to the consumer, any amount of potassium per serving up to at least 4.7 g is considered obvious to a skilled practitioner, which renders the claimed range of about 400-1000 mg/serving obvious.
As for the solubility of the dextrin, Sherwood et al. indicates that the composition is prepared via mixing the ingredients in water ([0071]). The incorporation of water-soluble dextrin would be obvious in order to ensure the dextrin dissolved in the water upon preparation of the beverage composition.
As for the concentration of the dextrin, Sherwood et al. teaches that fiber “must be experimentally determined for each beverage formula, and may need to be adjusted from one batch to the next” ([0029]). As such, any fiber concentration is considered obvious to a skilled practitioner, since suitable concentrations would be experimentally determined and would be based at least in part on the desired fiber content in the composition. The claimed range of about 2-15 g/serving dextrin would thus be obvious to a skilled practitioner.
As for the concentration of the stevia, Prakash et al. teaches that a high-potency sweetener, such as stevia ([0029]), may be included in a beverage in any amount as desired in order to impart the desired degree of sweetness ([0862], [0864]). Thus, any concentration of stevia in the composition of Sherwood et al. would be obvious to a skilled practitioner, which renders the claimed concentration of an amount per serving with a sweetness equivalent of about 0.8 g – 17 g sucrose obvious.
As for claim 6, Prakash et al. disclose that the potassium may be in any form ([0023]) and further discloses the addition of potassium gluconate ([0093]), which renders the addition of potassium in the form of potassium gluconate obvious.
As for claim 7, Sherwood et al. discloses the product as being a protein powder ([0003]).
As for claim 8, Sherwood et al. discloses the sugar as being sucrose ([0067]).
Regarding claim 9, Sherwood et al. discloses a nutrition product ([0003]) comprising about:
9-60 g/serving protein (specifically, about 0.01-15% by weight, where the present specification indicates that a serving for a beverage may range from 4-16 fluid ounces, [0014], resulting, for example, in a concentration of about 6.8% for a beverage comprising 16 g in 8 fluid ounces) ([0042]),
potassium ([0064]),
dextrin ([0029]),
a sugar, present in an amount of less than about 12 g/serving ([0067], where the indication that sucrose is optional effect discloses a range of concentrations from 0 g/serving to some higher amount, which overlaps the claimed range), and
stevia in an amount of about 0.35% ([0067]).
Sherwood et al. does not specifically disclose the potassium as being in an amount per serving that provides about 400-1000 mg elemental potassium per serving, the dextrin as being water-soluble and present in an amount of about 2-15 g/serving, the stevia as being present in the claimed amount, or the product as comprising allulose in the claimed amount.
However, Prakash et al. discloses a functional sweetener composition ([0009]) comprising a mineral ([0018]) that may be potassium ([0021]) and suggests that the mineral concentration in such a composition must be tailored according to the consumer ([0027]). Prakash et al. further teaches that the recommended daily allowance of potassium for an adult is 4.7 g ([0027], Table).
It would have been obvious to one having ordinary skill in the art to add a potassium compound to the composition of Sherwood et al. in an amount per serving that provides about 400-1000 mg elemental potassium per serving. Since Sherwood et al. does not provide specific instruction regarding a suitable mineral concentration, a practitioner would be motivated to consult Prakash et al. for addition teaching. Since Prakash et al. indicates that the recommended daily allowance of potassium is 4.7 g ([0027], Table) and further suggests that the amount of mineral in such a composition should be adjusted as necessary according to the consumer, any amount of potassium per serving up to at least 4.7 g is considered obvious to a skilled practitioner, which renders the claimed range of about 400-1000 mg/serving obvious.
As for the solubility of the dextrin, Sherwood et al. indicates that the composition is prepared via mixing the ingredients in water ([0071]). The incorporation of water-soluble dextrin would be obvious in order to ensure the dextrin dissolved in the water upon preparation of the beverage composition.
As for the concentration of the dextrin, Sherwood et al. teaches that fiber “must be experimentally determined for each beverage formula, and may need to be adjusted from one batch to the next” ([0029]). As such, any fiber concentration is considered obvious to a skilled practitioner, since suitable concentrations would be experimentally determined and would be based at least in part on the desired fiber content in the composition. The claimed range of about 2-15 g/serving dextrin would thus be obvious to a skilled practitioner.
As for the concentration of the stevia, Prakash et al. teaches that a high-potency sweetener, such as stevia ([0029]), may be included in a beverage in any amount as desired in order to impart the desired degree of sweetness ([0862], [0864]). Thus, any concentration of stevia in the composition of Sherwood et al. would be obvious to a skilled practitioner, which renders the claimed concentration of an amount per serving with a sweetness equivalent of about 0.8 g – 17 g sucrose obvious.
As for the allulose, Sherwood et al. teaches that the composition may comprise various sweeteners and indicates that the list is not limited to those disclosed sweeteners ([0067]). A skilled practitioner would thus be prompted to consult Prakash et al. for further instruction regarding suitable sweeteners. Prakash et al. discloses that such compositions may comprise allulose (i.e., psicose) as a sweet-taste improving carbohydrate to be combined with a high-potency sweetener ([0064], [0072]). Incorporation of allulose into the composition of Sherwood et al. would thus be obvious. As for the concentration, Prakash et al. teaches that the amount of sweet-taste improving composition can be modified in order to tailor the taste of the composition as desired ([0864]). Thus, any concentration of allulose in the composition of Sherwood et al. would be obvious to a skilled practitioner, which renders the claimed concentration of about 8-16 g/serving obvious.
As for claim 10, Prakash et al. disclose that the potassium may be in any form ([0023]) and further discloses the addition of potassium gluconate ([0093]), which renders the addition of potassium in the form of potassium gluconate obvious.
As for claim 11, Sherwood et al. discloses the sugar as being present in an amount of less than about 8 g/serving ([0067], where the indication that sucrose is optional effectively discloses a range of concentrations from 0 g/serving to some higher amount, which overlaps the claimed range).
As for claim 12, Sherwood et al. discloses the product as being a protein powder ([0003]).
As for claim 13, Sherwood et al. discloses the sugar as being sucrose ([0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793